DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 16-19, 22, 24-25, 29-32 allowable. The restriction requirement between inventions and species as set forth in the Office action mailed on 3/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/9/2021 is withdrawn.  Claims 2-5, 7-14, 16-19, 22, 24-25, 29-32, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 and 16-19, 22, 24-25, 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nakagawa (CN 101080601A).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
An electronic expansion valve, comprising: a valve body component having a valve chamber; a rotor component arranged in the valve chamber; a screw rod component configured to be driven by the rotor component to move in an axial direction of the valve body component, wherein the screw rod component comprises a first support portion; a movable connecting component comprising a second support portion and a first suspension portion; a valve needle component configured to adjust an opening degree of the electronic expansion valve by moving away from or toward a valve port portion, wherein the valve needle component comprises a second suspension portion; and a spring arranged outside the movable connecting component, wherein one end of the spring  is configured to abut against the movable connecting component, and another end of the spring is configured to abut against the valve needle component; and wherein the first support portion is configured to suspendingly support the first suspension portion, and the second support portion is configured to suspendingly support the second suspension portion; a predetermined distance is provided between the screw rod component and the 9373227.1Application No.: 16/478,1183 Docket No.: U1167.70195US00 Reply to Office Action of June 9, 2021 movable connecting component in the axial direction of the valve body component when the valve is fully opened, and the screw rod component is able to move with respect to the movable connecting component along said predetermined distance in the axial direction, during a time period from when the valve needle component closes the valve port portion to when the 
While Nakagawa teaches an analogous valve, Nakagawa fails to teach the specific structural limitations added to the claim by the amendment. Thus, a modification would not be obvious to modify the prior art structures without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763